              Case 8:19-bk-14461-SC                                              Doc 20 Filed 11/29/19 Entered 11/29/19 23:25:15                                                       Desc
                                                                                  Main Document    Page 1 of 3

                                                                 …
        et
      川心formation to identify y                                         se:
                                                                                                                           I

      D b o「 1          JASMINE                                    HOA                            NGUYEN
                           Firs! Name                              Middle Name                    La,I Name




              d t                                           e
       Debtor 2
      (Spouse, 何 filing) First Name                                Middle Name                    Last Name

      Unite    Sta 間Bankruptcy Court for th : Central District                          of California
      cas n b              8:19 bk-14461-SC
                                        圓



      (If known﹜                                                                                                                                                                  口Check if this is an
                                                                                                                                                                                   amended filing




                                                                    。                   。
     Official Form 106D
     Schedule D: Credit rsWh Have Claims Secured by Property                                                                                                                                    12,1s

     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. n the top of any
     additional pages, write your name and case number (if known).
                                                                                                                                                                              。
     1. � any creditors have claims secured by your property?
              No. Check this box and sub mit this form to the court with your other schedules. You have nothing else to report on this form.
        種r Yes. Fill in all of the info『『n ation below.


E盟Ill                List All Secu叫Claims



                                                                                                                                                        d
                                                                                                                                                 Column A                ColumnB               Column C
j 2. List al                                                                                                                                                             Value of collateral   Unsecured
     for each claim. If mo用than one creditor has a particula『 clai『啊 ， list the othe『 creditors In Pa『1 2·                                    Do not de uct the          that supports this    portion



                                                                                 e                 e
                                                                                                                                             value of collate間I.         claim                 If any

                 o                          l                                                                                                           11, 549 .34               17 05 0 00 一－

                                                                                                       間                                 ？
               v ta「1nanc1a Services                                          D scribe th膚 prop rty that secures the claim:                  $

                                                                              201 7To州Ca                                                                                                                1


                                                                                                                                     t
                                                                          1



                                                                                       t d te
                                                                              As of the date you fi峙，the claim is: Check all tha apply.



                                                                                         e
                                                                        口Con ingent
                                                    IL           60197口Unliqui a d


                                                e                                          e d
                                                    State       ZIP C冶de「1
                                                                         」」Disput d


                                                                                                                                         d
                                            h ck one.                         Nature of li n. Check all that apply




                                                                                      d e eed
                                                                              面的ag 『ee酬川。u ma e (such as mo甸甸e o「se 叫陪
                                                                                car loan)



                                                                                               et
                                                                              D Statutory li n (such as tax lien, mechanic's lien)
                                                                        口Ju gm nt li n from a lawsuit
                                                                              且Other ﹛inclu ing a right切offs )



                                                                                        ！.�l�－��嘿u思
                                                                                                                     e
                                                                              Last 4 d
                                                                                                                                                            71’ 916.08             71’ 916.08 $一一一一一 ﹔

                                                                                                                                             ﹔                                                             ﹔
                                                                                    1 the prope此y that secur s the claim:                  $                             $




                                                          =
                                                                          「－一－－－－                      一－一一－－－－－－－－－－－－－－－－一－ - －臼－→－－白一－ l                                                          !
                                                                              2018-M…s-Benz S560

                                                                                                       e                        ta
          P.O. B            685
         Number             Street
﹝
                                                                                     �：�：�：ated
                                                                              As of the date you fil , the claim is: Check all h t apply.                                                                  i

         了rol        St陪am
                                                                        口Contingent

                                                                              目
                e                                       e                                 t
                                                    �
                                                                                                                                                                                                           i


       li4' e t                                                                      ee d                                   e            d
       Who ow s the debt? Check on .                                          Nature of lien. Check all hat apply
                                                                              li4'

                                t td 。                                             t e t ta et
              D b or 1 only                                                    An agr em 圳ou ma e (s叫as mo相g or secure
                       。
                e
    口Debtor 2 nly                                                              問r loan)




                                                                                        d t
    口Debtor 1 and Deb or 2 nly                                                且S atutory lien (such as x li n, mechanic’s lien)



                                                    e
       D At l ast one of he ebt。問and another                            口Judgm n lien from a lawsui




！…［��；，
                                                                        口Other (inclu ing a righ to offset)
       且Check if this claim relat s to a


     ………心，；－ ，�－－一一
       Datt     el                 / 017
                      �as i c1間d竹且72
                                .ft<,                                                       ，冉一一一 …一…叫三三……「、w
                                                                              Last 4 di1iit� ?f ac4:ount number＿旦一旦一旦_j
                                                                                                                                                465 .0日
                                                                                                                                             許.凹，
                                                                                                                                                                                         －心




          Add the dollar value叫your entries in Column A on this page. W耐that number here:


     Official Form 1060                                             Schedule D: Creditors Who Have Claims Secured by Property                                                         page 1 of l__
                     Case 8:19-bk-14461-SC                                  Doc 20 Filed 11/29/19 Entered 11/29/19 23:25:15                                                         Desc
                                                                             Main Document    Page 2 of 3
     Debtor1              JASMINE                                HOA                           NGUYEN                                      u mb e『（ilk叫
                           First Name             Middle Name             Last Name


                        Additional Page                                                                                                           Column A            Co/umnB                   ColumnC
                                                                                                                                                  Amount of claim     Value of collateral       Unsecured
                        After listing any entries on this page, number them beginning with 2.3, followed                                                              that supports this        portion
                                                                                                                                                  Do not deduct the
                        by 2.4, and so forth.                                                                                                     value of colla悔用1   claim                     If any

                                                                          Describe the property that secures the claim:                                  84,927.28    $             0.00 $
                                                                                                                                              $
           Credito「s Name
            12021 Wilshire Blvd #880
           Number   Street


                                                                          As of the date you file, the claim is: C he ck all t hat apply
            Los Angeles                            CA 90025               口Co nting ent
           City                                   State ZIP Code          口Unliquid at ed




 I
               。
      Wh owes叫eb叫…
      區E D ebtor 1 only
                                                                          Na   …
                                                                          口Disputed

                                                                                          Ii   缸    k al    p酬

                                                                          口的 ag 阻e ment you made﹛su ch as mortgag e o『s ecu 間d
               Debtor 2 only                                                  臼r lo an)

               D岫e岫r 1 and De        趴。『2 。川1y                            D_ s祖tutory lien﹛s叫晶恤lien mechani    ’
                         。 。
               At least n e f t he d ebt岫rs and anot her                  !Ml Judg ment lien from a lawst』Iit
                                                                          口Othe『（in cluding a right to offset)
               Check If this claim relates t a         。
               community debt

                ’ debt was incurred 坐坐旦旦8                                 L甜4 digits of account number一一一一


                                                                       Describe the prope前y that secures the claim:                                                   $                     $一一一一一一一一
                editor's Name                                         戶一一一


                1mber           Street                                I


                                                                          」4
﹔                                                                         口Unliquid at ed
I          City                               State        ZIP C呵。        口Disp ut ed
I          ho owes the debt? C he ck o ne .
1         ：張                                                              Nature of lien. C heck all th剖 apply.

﹔I
I     !'!!-/ Debtor 1 only
           ﹛
          ..; Debt岫「2 only
                                                                          口An呵陌e叩 ent y u m ade (s山h as mo g a且e
                                                                           曲r l an    。
                                                                                                。                      『t       。『 secu陌
I              D ebtor 1 and Debtor 2 only                                D s個tutory lien (su ch as t ax li en, m echani c s lien)
                                                                                                                            ’


I          . I At least on e of t he d ebto   間   and anot her            口Judg m ent lien fro m a lawsuit
                                                                          口Oth er (in clud耐心ht to offset)
I              Ct叫if t岫喇呵，帥叫o a
i              community debt

I         ate debt was incurred           一一一一一一一一                        Last 4 digits of account number一一一一一一一一


」」                                                                       Describe the property that secures the claim:                        $.                      $                     $
I          C問ditor's Name                                             ﹛一－一                                                                 ………

i          叫umber           Street                                    !                                                                       /

!                                                                         As of the date you file, the claim is: C heck all t hat apply

i                                                                         口c。州吋 ent
I              ity                            State        ZIP Code       口Unliquidated
j                                                                         口Disp ut ed

﹔         Vho owes the debt? C heck o ne .                                Nature of lien. Che ck all t hat apply
J              D e伽1 only                                             且削呵陌eme nt you mad e （叫ch as m吋郁悶叫“
I         �： Deb心r2 。nly                                               個r lo an)

      I        De岫r叫D的tor2 only                                           D Statut叫lien （叫ch as t ax lien, me chani c's I間）
I
                                                           。
﹔﹔         i   At l e甜o ne of t he debtors and an t her                   口 Ju仰nent lie『1 from a law叫i
 F「                                                                       口0t h叮（including a r恥t to。何s et)
！且Check if t『1is claim relates to a
I               community debt

j         ate debt was incurred           一一一一一一                          Last 4 digits of account number＿一一一一

                     Add the dolla『v圖lue of your en耐tri

                   If納Is悟the I自t page o f your伽m’ add the doll凋l叫
                                              _
                 _ Write that .n1.1mberJ:iere.

     Official Form 106D                                Additional Page of Schedule D: Creditors Who Have Claims Seel』red by Property                                               page     三 otl_
         Case 8:19-bk-14461-SC                     Doc 20 Filed 11/29/19 Entered 11/29/19 23:25:15                                          Desc
                                                    Main Document    Page 3 of 3
Deblor1        JASMINE                     HOA                  NGUYEN                          Case number (if know，呻   8:19-bk-14461-SC
               f;rs1 N個me    M;ddle Name         Last Name


               List Others to Be Notified for a Debt That You Already Listed

ju自岫P咿only if you have others to be叫fled咖ut yo叫叫ruptcy for a debt that you already Ii叫in P叫For exam佩if a coll叫m
  agency ls trying to collect from you for a debt you owe to someo咽e else, I旭t the creditor In Part 1, and then list the collection agency here. Similarly, if

﹔
! you have more than one creditor for any of the deb切that you listed In Pa時， a list the additional creditors here. If you do not have additional pe惜。ns to


口                                                                                         。
  be notified for any deb侮In Part 1, do not fill叫t o叫』bmit this page.

                                                                                              n whic

     Name                                                                                 Last 4 digits of account number一一一一一一一一


      Number        Street




                                                    State         ZIP Code



口                                                                                         On which line in Part 1 did you enter the creditor？一一一－

                                                                                          Last 4 digits of account number 一一一一一一 一一


     Number         Street




                                                    State         ZIP Code


口                                                                                                                          。
                                                                                          On which line in Part 1 did y u enter the creditor？一一一一

                                                                                          Last 4 digits of account number一一 一一 一一一一


     Number         Street




                                                    State               。
                                                                  ZIP c de
    門U




                                                                                          On which line in Part 1 did you enter the c『editor？一一一一

                                                                                          Last 4 digits of account number 一一一一 一一 一一


     Number         Street




                                                    S個te          ZIP Code


口                                                                                         On which line in Part 1 did you enter the c『editor？一一一一

                                                                                          Last 4 digits of account number一一一一一一一一


     Number         Street




                                                    State         ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor？一一－

                                                                                          Last 4 digits of account number －一－一 一一一一


     Number         Street




     City                                           State         ZIP Code
                                                                                                                                                                 ,C




Official Fo「m 106D                         Pa「I 2 of Schedule D: Credito『s Who Have Claims Secured by Property                              page 一＿ of 一一
